   Case: 1:15-cv-08954 Document #: 187 Filed: 11/01/18 Page 1 of 11 PageID #:3015



                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

JENNIFER PHILLIPS, TONYA BUSH,              )
SABRINA OWENS, KATRINA COLLINGE, )
KIMBERLY NILES, AMANDA FELGAR, )
DEBORAH HAVERKAMP, KIM WARD, )                   Case No. 15-cv-8954
TAMATHA CHEATHAM, HELIMA                    )    Hon. John Z. Lee
WOODLAND, WHITNEY JUDSON, and               )    Magistrate: Hon. Sheila Finnegan
KIM MAYS, individually, and on behalf of all)
others similarly situated,                  )
                                            )
               Plaintiffs,                  )
                                            )
v.                                          )
                                            )
HELP AT HOME, LLC, f/k/a HELP AT            )
HOME, INC., JOEL DAVIS, RICHARD             )
CANTRELL, and MARY ANN NEWBERN, )
                                            )
               Defendants.                  )

  DEFENDANTS' CORRECTED MEMORANDUM OF LAW IN SUPPORT OF THEIR
           MOTION TO DISMISS PLAINTIFFS' FIRST AMENDED
             COLLECTIVE AND CLASS ACTION COMPLAINT

         Defendants, HELP AT HOME, LLC, f/k/a HELP AT HOME, INC. (“Help At Home”),

JOEL DAVIS, RICHARD CANTRELL, and MARY ANN NEWBERN, by their attorneys,

LEWIS BRISBOIS BISGAARD & SMITH LLP, for their Corrected Memorandum of Law in

Support of Their Motion to Dismiss Plaintiffs’ First Amended Collective and Class Action

Complaint (“Memorandum”), state as follows:

                                     I. INTRODUCTION

         After years of discovery comprising more than ten (10) depositions, including two (2)

Federal Rule of Civil Procedure (“Fed. R. Civ. P.”) 30(b)(6) depositions, numerous

interrogatories, briefings on multiple motions to compel, and nearly 40,000 pages of responsive

document production, Plaintiffs, JENNIFER PHILLIPS and TONYA BUSH, realized that there



4812-1964-2484.1
     Case: 1:15-cv-08954 Document #: 187 Filed: 11/01/18 Page 2 of 11 PageID #:3016



is no class to certify in this case. On September 19, 2018, in an effort to salvage their causes of

action, Plaintiffs Phillips and Bush, along with ten (10) new Plaintiffs – SABRINA OWENS,

KATRINA            COLLINGE,        KIMBERLY           NILES,       AMANDA           FELGAR,         DEBORAH

HAVERKAMP,            KIM      WARD,        TAMATHA           CHEATHAM,            HELIMA        WOODLAND,

WHITNEY JUDSON, and KIM MAYS – filed their First Amended Collective and Class Action

Complaint (“First Amended Complaint”) [Dkt. #163] 1 that alleges the creation of a de facto

“Policy” they define via a series of mere assertions – not evidence – so vague and incoherent

that, far from establishing any uniformity, actually demonstrate the lack of a cohesive class

element essential for their case.

         Measured against the standards outlined in the seminal Ashcroft v. Iqbal, 556 U.S. 662

(2009), and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007), Plaintiffs cannot state a plausible

claim for relief with the “facts” as alleged. Meanwhile, two (2) of the new Plaintiffs, Helima

Woodland and Kim Mays, cannot assert claims against Help At Home. And finally, specific

claims regarding new Defendants Mr. Davis, Mr. Cantrell, and Ms. Newbern do not relate back

to the original Collective and Class Action Complaint (“Complaint”) [Dkt. #1]. Plaintiffs’ First

Amended Complaint should be dismissed with prejudice.

                                         II. LEGAL STANDARD

A.       Motions to Dismiss and Relation Back.

         1.        Motions to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6)

         Fed. R. Civ. P. 12(b)(6) motions to dismiss for inadequate pleading are decided under the

U.S. Supreme Court’s Iqbal-Twombly standard. Iqbal, 556 U.S. 662; Twombly, 550 U.S. 544.


         1
          Plaintiffs withdrew their prior version [Dkt. #122-1] after briefing on the associated Motion for Leave to
File an Amended Complaint, With Summons to Issue Against New Defendants [Dkt. #122] was nearly complete.




4812-1964-2484.1                                        -2-
   Case: 1:15-cv-08954 Document #: 187 Filed: 11/01/18 Page 3 of 11 PageID #:3017



Although all well-pleaded factual allegations in complaints are accepted as true, plaintiffs must

nevertheless “state a claim to relief” that is facially plausible. Iqbal, 556 U.S. at 678 (internal

quotations omitted).      Plaintiffs’ allegations must permit the court to reasonably infer that

defendants are liable. Id. However, the reviewing court need not automatically accept legal

conclusions that are actually disguised as factual allegations. Id. For purposes of this case,

Plaintiffs must plead sufficient facts establishing: a suitable proposed class subject to a

cognizable common policy.

         Importantly, “there’s nothing wrong with relying on summary-judgment cases at the

pleading stage to explain the substantive legal standards that apply to the case…[e]ven the

Supreme Court in Twombly – the seminal pleading-standards case – looked to an opinion

rendered at the summary-judgment stage to determine the substantive legal standard to apply at

the pleading stage.” Adams v. City of Indianapolis, 742 F.3d 720, 728 (7th Cir. 2014).

         2.        Relation Back

         Fed. R. Civ. P. 15 governs relation back of amendments. Krupski v. Costa Crociere

S.p.A., 560 U.S. 538, 541 (2010). The relation back doctrine permits adding new parties or

claims that “relate back” to the date of the original pleading even if the amendment is otherwise

untimely. Springman v. AIG Mktg., Inc., 523 F.3d 685, 688 (7th Cir. 2008). “In considering

whether an amendment adding plaintiffs may relate back, federal courts look to the following

factors: adequacy of notice given to the defendant, identity of interests between original and new

plaintiffs, and any prejudice that may result to the defendant.” Anderson v. City of Wood Dale,

1995 U.S. Dist. LEXIS 2873 at **7-8 (N.D. Ill. Mar. 8, 1995). The same is true when adding

new defendants: “[t]he criterion of relation back is whether the original complaint gave the

defendant enough notice of the nature and scope of the plaintiff’s claim that he shouldn’t have




4812-1964-2484.1                                -3-
   Case: 1:15-cv-08954 Document #: 187 Filed: 11/01/18 Page 4 of 11 PageID #:3018



been surprised by the amplification of the allegations of the original complaint in the amended

one.” Santamarina v. Sears, 466 F.3d 570, 573 (7th Cir. 2006).

         The FLSA prescribes a statute of limitations of two (2) years, “except that a cause of

action arising out of a willful violation may be commenced within three years after the cause of

action accrued.” 29 U.S.C. § 255(a). A cause of action accrues within the meaning of Section

255 “when there is a breach of duty by [the employer], not when there has been some qualitative

evaluation that there is, or may be, a viable legal claim.” Sylvester v. Wintrust Fin. Corp., 2014

U.S. Dist. LEXIS 135907, n. 7 (N.D. Ill. Sept. 26, 2014) (internal quotations and citation

omitted). Plaintiffs’ claims accrued when they were allegedly paid less than required under the

FLSA. Cook v. U.S., 855 F.2d 848, 851 (Fed. Cir. 1988) (questioned on unrelated grounds in

Doyle v. U.S., 20 Cl. Ct. 495, 499 (Cl. Ct. 1990).

                                        III. ARGUMENT

         Over 36 months, Plaintiffs fruitlessly searched for a common policy with respect to their

original claims for unpaid overtime that extended beyond less than half-a-dozen Help At home

branches. Failing to find factual support for such a policy, they now allege an unwritten, non-

policy “Policy” that allegedly permeates every Help At Home operation regardless of whether it

is providing in-home housekeeping care for the elderly, nursing care for the disabled, resident

oversight for mentally disabled clients, or any of its other myriad services.

         Plaintiffs’ First Amended Complaint does not pass muster because it fails to state a claim

upon which relief can be granted: the speculative and fantastical de facto “Policy” referenced

throughout is wholly unsupported by legitimate facts. New Plaintiffs Helima Woodland’s and

Kim Mays’s claims are barred on relation back grounds. And the claims against Mr. Davis, Mr.

Cantrell, and Ms. Newbern do not relate back to the original Complaint. Because Plaintiffs fail




4812-1964-2484.1                                 -4-
     Case: 1:15-cv-08954 Document #: 187 Filed: 11/01/18 Page 5 of 11 PageID #:3019



to state a claim upon which relief can be granted, this Court should deny their First Amended

Complaint.

A.        Plaintiffs’ First Amended Complaint Fails to State a Claim Because the De Facto
          Policy is a Fiction Untethered to Any Legitimate Factual Support.

          The crux of Plaintiffs’ case is contained in Paragraph 84: “[Mr.] Davis and the RVPs, on

behalf of Help [A]t Home, have adopted a de facto, unwritten, company-wide policy (the

‘Policy’) whereby Supervisors are forced to falsify their timesheets to diminish or eliminate the

number of overtime hours that they worked in a given week.” First Amended Complaint at ¶ 84.

In so characterizing the Policy as de facto, Plaintiffs necessarily concede that there is no

documented evidence of any such Policy. In short, the absence of an actual policy apparently

suffices to create the de facto Policy – with the illogical conclusion that Help At Home is liable

either way. This is an insurmountable paradox that effectively precludes any claim for plausible

relief.

          Plaintiffs further state: “[Mr.] Davis and the RVPs…created and maintained this Policy

by implementing structural barriers, establishing procedures, and employing deceptive tactics

that they know will cause, and have caused, Supervisors to inaccurately record the time that they

worked on their timesheets.” First Amended Complaint at ¶ 89 (emphasis added). But there are

no factual allegations in the First Amended Complaint that such speculative thoughts or causal

links resulted from Mr. Davis’s or the RVPs’ actions – whatever those actions actually were.2


          2
          The examples are too numerous to identify individually, but a perfunctory sampling demonstrates that
Defendants’ position is correct. See First Amended Complaint at ¶ 95 (stating “Supervisors have no choice but to
inaccurately record the time”, which is conclusory and unsupported); ¶ 98 (discussing how the “impression” that
overtime work is undesirable, extravagant, and unnecessary is bolstered by a general desire to minimize overtime,
which is conclusory and describes a non-uniform Policy); ¶ 100 (stating “Supervisors believe that they will not be
compensated for unapproved overtime” (emphasis added), which is speculative and unsupported by evidence to
validate Supervisors’ alleged beliefs); ¶¶ 102-104 (discussing the alleged automatic lunch deduction with conclusory
language suggesting that unspecified enforcement of a nebulous Policy discourages accurate time recording with no
factual support); ¶ 194 (containing a series of wholly speculative allegations about how Defendants effectuate a
(footnote continued)


4812-1964-2484.1                                        -5-
   Case: 1:15-cv-08954 Document #: 187 Filed: 11/01/18 Page 6 of 11 PageID #:3020



         Contradictorily, Plaintiffs claim that Plaintiffs Phillips’s and Bush’s branch manager

informed them of the existence of the Policy and that Mr. Cantrell alone created the Policy. First

Amended Complaint at ¶ 221. Given the other allegations in the First Amended Complaint –

that the Policy is ephemeral and unwritten, that it was not disseminated through directives or

training – it is simply implausible that Mr. Cantrell, or any other member of Help At Home,

could actively create what Plaintiffs themselves describe as an informal de facto Policy, or that a

Policy Plaintiffs further describe as unwritten and not formally disseminated through the

Company actually comes to the attention of anyone other than the originators of that Policy.

Most extraordinarily, Paragraphs 178 and 179 reference how Mr. Davis and the RVPs failed to

train or inform branch managers that they can do anything but enforce a Policy previously

identified as unwritten, not articulated by anyone, and not disseminated in any way.3

         Aside from the confused and disjointed allegations throughout the First Amended

Complaint, this circuit’s jurisprudence militates against accepting Plaintiff’s speculative musings

about a de facto Policy. Indeed, courts are loath to accept allegations about “de facto” policies,

even when better supported than Plaintiffs’ unsubstantiated “Policy” here. For instance, in

considering the allegations contained in the plaintiffs’ papers, including declarations, one court

highlighted that nowhere did they “cite a specific, concrete, management directive concerning


nefarious Policy with absolutely no factual support); ¶¶ 195-196 (stating “even in the absence of any explicit
directive…[Defendants] create the necessary conditions precedent for the existence of the Policy” and then
concluding that Defendants have, in fact, issued a directive to abide by the Policy – allegations that are unsupported
by facts , are entirely speculative and, in fact, contradict each other).
         3
           In the withdrawn original proposed First Amended Complaint, the nearly-identical Paragraphs 148 and
149 omit the language about Mr. Davis and the RVPs instructing branch managers to abide by the Policy. Thus,
Plaintiffs have attempted to include just enough extra verbiage to salvage their claims about a de facto Policy while
also asking this Court to accept all of the other allegations about that same Policy. Where earlier it was apparently
disseminated via some unknown method, apparently now it is a de facto, unwritten, and un-disseminated Policy –
except in those instances where Plaintiffs realized that they severely need to rehabilitate their allegations. Of course,
whether the allegation is speculative and conclusory or, as here, merely conclusory with no legitimate factual
support, the result is the same.




4812-1964-2484.1                                          -6-
   Case: 1:15-cv-08954 Document #: 187 Filed: 11/01/18 Page 7 of 11 PageID #:3021



plaintiffs’ off-the-clock      work or any purported requirement not              to     record hours

worked...[l]imited, anecdotal evidence concerning a de facto compensation policy is insufficient

to establish commonality.” Bradley v. Arc of Nw. Ind., Inc., 2015 U.S. Dist. LEXIS 60985 at

*14 (N.D. Ind. May 11, 2015) (internal quotations omitted).

         Similarly, in Smith v. Family Video Movie Club, Inc., the court noted that

                   Plaintiffs identify various management policies as evidence of a
                   company-wide de facto policy that permitted off-the-clock work.
                   In particular, Plaintiffs identify: (1) …instructions that overtime
                   should be avoided whenever possible and be preapproved if
                   taken…(2) instructions in the Employee Handbook to store
                   managers about running store operations efficiently with minimum
                   staffing…(3) labor forecasting tools and procedures for payroll
                   auditing used to track sales transactions per hour for purposes of
                   staffing adjustments…and, (4) written policies allotting employees
                   only thirty minutes to open and close stores[.]

2015 U.S. Dist. LEXIS 43335 at *21 (N.D. Ill. Mar. 31, 2015) (internal citations and quotations

omitted). However, even with discrete examples purporting to demonstrate how the defendant

effectuated such a company-wide de facto policy, the court found the examples wanting:

“…individual variance driven by store manager discretion suggests that the policies Plaintiffs

identify did not promote a de facto company-wide policy requiring off-the-clock work.” Id. at

**22-23. Another Seventh Circuit court integrated striking language that seems tailor-made for

the instant controversy: “Plaintiffs have not established a de facto uniform policy…Plaintiffs

assert that upper management instructed supervisors to discourage, prevent, or limit…the no-

lunch option.        Their assertion that such a policy existed is based on speculation and

equivocation[.]” Miller v. Thedacare Inc., 2018 U.S. Dist. LEXIS 7767 at **14-15 (E.D. Wis.

Jan. 18, 2018) (emphasis added).




4812-1964-2484.1                                   -7-
     Case: 1:15-cv-08954 Document #: 187 Filed: 11/01/18 Page 8 of 11 PageID #:3022



         Plaintiffs’ claims regarding the fabricated de facto Policy are bereft of factual support

and, consisting solely of conclusory allegations, fails to state a claim upon which relief can be

granted. The First Amended Complaint should be dismissed with prejudice.

B.       Plaintiffs’ First Amended Complaint Does Not Relate Back With Respect to New
         Plaintiffs Helima Woodland and Kim Mays.

         Plaintiffs Woodland and Mays cannot assert claims in this action. Again, in assessing

whether an amendment adding new plaintiffs relates back, courts consider adequacy of notice,

identity of interests between original and new plaintiffs, and prejudice to the defendant.”

Anderson, 1995 U.S. Dist. LEXIS 2873 at **7-8. In determining that the amendment did not

relate back to the new plaintiffs, the court in Anderson noted that

                   the facts surrounding each individual plaintiff's hiring and
                   termination dates as well as the length and terms of employment of
                   each plaintiff are different. Additionally, plaintiffs have not
                   offered any persuasive justification as to why the additionally
                   named plaintiffs were not named in the original complaint. In fact,
                   it appears as though additional plaintiffs were added to the lawsuit
                   when it became convenient to do so…plaintiffs do not share the
                   requisite identity of interests, defendant was not given sufficient
                   notice and defendant will suffer prejudice due to the naming of
                   additional plaintiffs.

1995 U.S. Dist. LEXIS 2873 at **9-10.

         These considerations apply here. Plaintiffs filed their original Complaint on October 8,

2015. There, they allege that Help At Home “employs staffing supervisors…who oversee the

caretakers and the provision of Defendants’ home healthcare services to customers. Plaintiffs

[Phillips and Bush] were Supervisors when they were employed by [Help At Home].”

Complaint at ¶ 34. There are no distinctions among Help At Home’s services. See generally

Complaint.         In contrast, the First Amended Complaint contains numerous allegations

distinguishing among three (3) discrete service lines: Personal Care (“PC”), Developmentally




4812-1964-2484.1                                   -8-
     Case: 1:15-cv-08954 Document #: 187 Filed: 11/01/18 Page 9 of 11 PageID #:3023



Disabled (“DD”), and Skilled.           See, e.g., First Amended Complaint at ¶¶ 34, 38, 46, 49

(describing the differences).        The First Amended Complaint also incorporates a series of

subclasses arising in part from these differences. Plaintiff Woodland is identified as working in a

DD capacity from March 2013 through 2017, First Amended Complaint at ¶¶ 308-309, and

Plaintiff Mays is identified as working in a DD capacity from November 2015 to November

2016, First Amended Complaint at ¶¶ 334-335.

         That the original Complaint does not incorporate these critical distinctions – and, indeed,

sought only to advance claims on behalf of a putative class of Supervisors similar to original

Plaintiffs Phillips and Bush, who are identified as having worked in a PC capacity, First

Amended Complaint at ¶¶ 204, 213 – evinces that the claims Plaintiffs Woodland and Mays

assert cannot relate back. Defendants were not on notice that such claims were contemplated in

the original Complaint; indeed, it seems clear that these Plaintiffs were added to the lawsuit

“when it became convenient to do so” and that they “do not share the requisite identity of

interests” with the PC Plaintiffs. Anderson, 1995 U.S. Dist. LEXIS 2873 at *9.4

         For these reasons, Plaintiffs Woodland and Mays should be dismissed with prejudice.

C.       The Claims Against the Individual Defendants Do Not Relate Back.

         The First Amended Complaint untimely adds additional Defendants. Regarding the

proposed new Plaintiffs, the alleged failure to pay overtime allegations arise out of new

transactions and employment relationships. The original 2015 lawsuit stems back three (3) years

from 2015. The new lawsuit is a different controversy involving separate transactions during a

different time period, and adding the new proposed Plaintiffs now is merely a transparent and

         4
          Plaintiff Mays is also inappropriately named considering her tenure with Help At Home began one (1)
month after Plaintiffs filed their original Complaint. First Amended Complaint at ¶¶ 334-335. Accordingly, she is
beyond the FLSA’s statute of limitations.




4812-1964-2484.1                                      -9-
  Case: 1:15-cv-08954 Document #: 187 Filed: 11/01/18 Page 10 of 11 PageID #:3024



prejudicial attempt to capture Mr. Davis, Mr. Cantrell, and Ms. Newbern, who had no reason to

believe that they should have been named as defendants at the outset. Mr. Davis was first

deposed over one (1) year ago on April 18, 2017; Mr. Cantrell was deposed more than a year-

and-a-half ago on December 21, 2016; and Ms. Newbern was deposed nearly a year ago on

September 25, 2017. Plaintiff’s amendment is by definition prejudicial and untimely because

there is nothing tending to put them on notice that they should have been named defendants

originally – and the original individual Defendant, Ronald Ford, was voluntarily dismissed.

Joseph, 638 F.3d at 559-60. The statute of limitations as to these additional defendants has run,

and any amendment is untimely.

         More importantly, the First Amended Complaint is predicated on Mr. Davis, Mr.

Cantrell, and Ms. Newbern conspiring to create and then somehow promulgating by not

promulgating a de facto Policy to improperly compensate their employees. See Memorandum at

§ III.A., supra. The original Complaint describes merely a de jure undercompensation policy by

Help At Home generally. The focus when new parties are added is the defendants’ knowledge,

or whether what they “reasonably should have understood about the plaintiff's intent in filing the

original complaint[.]” Krupski, 560 U.S. at 554. The original Plaintiffs are now identified as

having in worked in Mr. Cantrell’s region, First Amended Complaint at ¶¶ 203-222, while Mr.

Davis is alleged to generally oversee Mr. Cantrell and the other Regional Vice Presidents

(“RVPs”), First Amended Complaint at ¶ 73. Yet, none of the individual Defendants were

named in the original Complaint, which again is silent on the issue of a speculative de facto

Policy that was apparently created, enforced, maintained, and promulgated (somehow) by the

individual Defendants.




4812-1964-2484.1                              -10-
  Case: 1:15-cv-08954 Document #: 187 Filed: 11/01/18 Page 11 of 11 PageID #:3025



         In short, there is nothing in the original Complaint save the inclusion of Help At Home as

a Defendant that should have alerted Mr. Davis, Mr. Cantrell, and Ms. Newbern that they could

have been named at the outset. Thus, these Defendants should be dismissed.

                                       IV. CONCLUSION

         WHEREFORE, Defendants, HELP AT HOME, LLC, f/k/a HELP AT HOME, INC.,

JOEL DAVIS, RICHARD CANTRELL, and MARY ANN NEWBERN respectfully request that

this Honorable Court grant their Motion to Dismiss Plaintiffs’ First Amended Collective and

Class Action Complaint en toto with prejudice and award all other relief deemed just.


                                                  Respectfully submitted,

                                                  LEWIS BRISBOIS BISGAARD & SMITH
                                                  LLP


                                                  By: /s/ Daniel K. Cetina
                                                      One of Its Attorneys

Siobhán M. Murphy (ARDC No. 6207431)
Siobhan.Murphy@lewisbrisbois.com
John J. Michels, Jr. (ARDC No. 6278877)
John.Michels@lewisbrisbois.com
Dawn L. Johnson (ARDC No. 6243191)
Dawn.Johnson@lewisbrisbois.com
Daniel K. Cetina (ARDC No. 6320423)
Daniel.Cetina@lewisbrisbois.com
LEWIS BRISBOIS BISGAARD & SMITH LLP
550 West Adams Street, Suite 300
Chicago, Illinois 60661
P: 312.345.1718
F: 312.345.1778
Attorney for Defendants




4812-1964-2484.1                                -11-
